Citation Nr: 0302251	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  94-22 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed left 
ankle disorder.  

2.  Entitlement to service connection for claimed head injury 
residuals.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a April 1993 rating decision by the 
RO.  

The Board remanded the case to the RO for additional 
development in April 1996.  

Then, the RO granted service connection for a bilateral 
hearing loss and tinnitus in an October 1996 decision.  The 
RO also undertook to grant service connection for a residual 
scar due to an appendectomy, effective on September 17, 1992.  

However, a subsequent rating decision in February 2000 noted 
that the effective date for the grant of service connection 
was April 30, 1946.  (This apparently was based on previously 
unreviewed records that had been associated with the claims 
folder.)

The Board finally notes that, in the veteran's February 2002 
Statement, he stated his belief that he was entitled to 
service connection for the removal of a cyst from the right 
eye during service.  Upon review of file, the Board finds 
that this issue must be referred back to the RO for 
appropriate consideration.  




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is not shown to have manifested a left ankle 
condition in service or for many years thereafter.  

3.  The veteran is not shown to have current residuals due to 
any head injury suffered in service.  

4.  No competent has been presented to show that the veteran 
has any current left ankle condition due to any event in 
service.  



CONCLUSIONS OF LAW

1.  The veteran's left ankle disability is not due to disease 
or injury that was incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  

2.  The veteran is not shown to have disability due a head 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 101(n), 1110, 1131, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.301, 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

The veteran's service medical records, to particularly 
include Daily Sick Reports and Morning Reports, show that on 
numerous occasions, throughout 1943 and 1944, that the 
veteran was not on duty due to illness.  

Furthermore, during the April 1946 separation examination, 
the veteran reported no instance of a head injury or ankle 
condition in service.  The only disability listed was that of 
a February 1946 appendectomy.  

The veteran's initial application for disability compensation 
received in May 1946 shows that he only claimed having 
medical treatment for an appendectomy in February 1946.  

A document referable to a November 1947 rating decision shows 
that the RO granted service connection and assigned a 
noncompensable rating for an appendectomy, effective on April 
30, 1946.  

(The Board notes that certain of these records were not 
previously of record.)

The treatment records from the General Hospital of Saranac 
Lake, dated in July 1978, show the veteran was treated for 
diagnoses of sleep apneic syndrome, syncope, diabetes 
mellitus, chronic obstructive lung disease and exogenous 
obesity.

Likewise, the treatment records from the Medical Center 
Hospital of Vermont, dated July 1990, show treatment for 
obstructive sleep apnea and syncope.  

The lay statements, dated in October 1993, collectively state 
that the veteran received a severe head injury in July 1944 
requiring hospitalization while stationed in Long Island, New 
York.  

The VA treatment records, dated in April and May 1995, show 
treatment for hearing loss and sleep apnea.  

In July 1996, the veteran underwent a VA examination.  The 
veteran stated that, while he was stationed in New York City 
in July 1944, he and a friend had been drinking and got into 
an altercation with a police officer.  He further stated that 
he resisted arrest and was struck in the left temple and 
eventually hospitalized.  

The veteran reported that he had never suffered any known 
residuals from this head injury and experienced headaches on 
a rare occasion with no dizziness, seizures, weakness, 
sensory loss, instability of gait, memory loss or 
neurological deficit.  

Upon mental status examination, the veteran was alert and 
fully oriented with normal mentation and speech.  Cranial 
nerves II-XII were completely normal with the exception that 
hearing to finger rub was decreased.  The remainder of the 
neurological examination, including motor, coordination, 
gait, station, reflexes, and sensation, was normal.  The 
examiner diagnosed the veteran as having a status post left 
parietal head trauma with no residual.  

In August 1996, the veteran underwent another VA examination.  
The veteran stated that, while he was in the service, he 
began experiencing sharp pains in his left ankle that would 
come and go and last three or four hours.  The veteran was 
not advised of a possible etiology.  

The veteran further reported that it gradually became less 
frequent and, by the time he was discharged, he only 
experienced occasional twings of pain.  As to current 
symptomatology, the veteran had complaints of twinges of pain 
in the left ankle in the morning.  He also stated that he did 
not experience swelling and his pain did not occur often and 
was not debilitating.  

An examination of the left ankle revealed no hypertrophic 
changes or edema.  His range of motion was 30 degrees of 
dorsiflexion, 30 degrees of extension, and satisfactory 
lateral bending on both sides.  

X-ray studies revealed an ill-defined radiolucency in the 
metaphyseal region of the distal tibia surrounded by an ill-
defined zone of sclerosis.  Furthermore, the films were 
suggestive of a low-grade bone infection or possible 
granulomatous lesion.  

Finally, the radiology report diagnosed the veteran as having 
early degenerative joint disease and a small calcaneal spur.  
The VA examiner diagnosed the veteran as having sleep apnea 
unrelated to a head injury and stated that the veteran 
suffered from a left ankle distress in the military with 
minimal current symptomatology and full range of motion.  

In an April 1997 lay statement, a fellow serviceman stated 
that, during a drill, the veteran fell against an outrigger 
and sustained a severe head injury while stationed on Long 
Island for training maneuvers.  

Finally, in a February 2002 Statement, the veteran stated his 
believed that the altercation with the police officer during 
service, which led to the claimed head injury, was in the 
"line of duty."  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the August 1993 Statement of the 
Case and October 1996, May 1998, April 1999, February 200, 
and September 2002 Supplemental Statements of the Case, as 
well as the February 2002 letter, issued during the pendency 
of the appeal, the veteran and his representative have been 
advised of the law and regulations governing his claim, and 
have been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

Furthermore, this case was remanded in April 1996 to obtain 
treatment records and to schedule the veteran for a VA 
examination to determine the likely nature and etiology of 
any diagnosed head or left ankle disability and, in September 
2002, the RO specifically readjudicated the veteran's claim 
for service connection for a head injury pursuant to this new 
regulation.

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Pursuant to regulation, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

The regulations also provide that an injury or disease 
incurred during active duty will be deemed to have been 
incurred in line of duty and not the result of the veteran's 
own misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, on active duty, unless such injury or disease was 
a result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 105(a) (West 1991); 
38 C.F.R. § 3.301 (2002).  

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action and will not be 
determinative unless it is the proximate cause of injury, 
disease, or death.  38 C.F.R. § 3.1(n) (2002).  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Id.

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c) (2002).  

After carefully reviewing the evidence, the Board concludes 
that the veteran is not shown to have a left ankle condition 
is due to any disease or injury in service.  Likewise, while 
the veteran has been reported as having had various inservice 
head injuries, the Board finds that he is not shown to have 
current disability that can be related to any event in 
service.  

With respect to the veteran's left ankle disorder, the Board 
first notes that there is no evidence of an ankle condition 
in service, including complaints or findings of such on the 
veteran's separation examination report.  Significantly, the 
veteran did not report having any ankle condition in his 
initial application for benefits filed shortly after service.  
In addition, the evidence does not demonstrate a continuity 
of symptoms or treatment to support the veteran's assertions.  

In fact, there is no evidence that the veteran received any 
treatment for a left ankle manifestations since leaving the 
service.  Although x-ray studies in 1996 disclosed the 
presence of left ankle changes, no competent evidence has 
been presented to show that any current disability is related 
to disease or injury in service.  

Significantly, the veteran reported during the recent VA 
examination that he currently only had occasional twinges of 
pain in the ankle in the morning that were not debilitating 
to him.  

In conclusion, since the preponderance of the evidence is 
against the claim, service connection for a left ankle 
disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

In regard to the veteran's assertions that he suffered a head 
injury in the "line of duty," the Board finds that the 
medical evidence does not show that he has current disability 
manifested by head injury residuals.  

The veteran stated during the July 1996 VA examination that 
he and a friend had been drinking and that he had resisted 
arrest and suffered a blow to the left temple.  Furthermore, 
in a February 2002 Statement in support of his claim, the 
veteran reiterated that he suffered an injury to his head 
during an altercation with a police officer.  An April 1997 
lay statement also reported that the veteran fell during 
training maneuvers, suffering a head injury.  

Even assuming that the veteran's head injury was not the 
result of what appears to be the veteran's own willful 
misconduct in resisting arrest, the evidence does not show a 
continuity of symptomatology following discharge from the 
military or serve to establish that he even suffers from a 
current disability to due a head injury.  

One recent VA examination, however, opined that he did not 
suffer from any residuals of a head injury.  Another 
examination opined that the veteran's sleep apnea was not 
related to a head injury.  Accordingly, absent evidence of 
current head injury residuals, service connection must be 
denied.  



ORDER

Service connection for a left ankle disorder is denied.  

Service connection for the residuals of a head injury is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

